Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 10-15 and 49-51 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nathoo US (US 4946640).



    PNG
    media_image1.png
    618
    713
    media_image1.png
    Greyscale


As to claim 2, Nathoo discloses after the forming step, stopping the injection of first gas between the forming tool and the third part of the laminate charge, and generating a  second suction force between the forming tool and the impermeable sheet which causes the impermeable sheet to press the third part of the laminate charge against the forming tool (suction reestablished, col 9, lines 14-20).
As to claim 3, Nathoo discloses the third part of the laminar charge is a flange with an edge, and at least some of the first gas injected between the forming tool and the third part of the laminate charge exits the gas cushion by flowing past the edge of the flange.  Fig 4 above shows the gas venting past the edge of the 3rd part.  
As to claim 7, col 6, line 31-34 discloses the same source can generate the suction forces.

As to claim 10 Nathoo discloses 4th and 5th parts (any part separate from the 1st, 2nd and 3rd parts) and a second male and female corners (see above fig), wherein in the forming step, generating a second suction force (24 at 2nd male corner) between the forming tool and the impermeable sheet which causes the impermeable sheet to press the laminate charge against the second male corner of the forming tool and into the second female corner of the forming tool (fig 1-5, C8, 1-24) , wherein the second male corner of the forming tool is positioned between the first and fourth parts of the laminate charge, and the second female corner of the forming tool is positioned between the fourth and fifth parts of the laminate charge; and during the forming step, injecting second gas between the forming tool and the fifth part of the laminate charge in order to create a second gas cushion between the forming tool and the fifth part of the laminate charge (annotated figs above, C7, 29 – C9, 52).

As to claim 11, Nathoo discloses after the forming step, stopping the injection of gas between the forming tool and the fifth part of the laminate charge, and generating a third suction force between the forming tool and the impermeable sheet which causes the impenetrable sheet to press the fifth part of the laminate charge against the forming tool (see discussion of claim 2 above).


As to claims 1, 49, 50 and 51, the fig 9 embodiment of Nathoo discloses a method of forming a laminate charge, the laminate charge having first, second and third parts, the method comprising: mounting the laminate charge on a forming tool, the forming tool having a first male corner and a first female corner; in a forming step, generating a first suction force (via 104) between the forming tool and an impermeable sheet which causes the impermeable sheet to press the laminate charge against the first male corner of the forming tool and into the first female corner of the forming tool, wherein the first male corner of the forming tool is positioned between the first and second parts of the laminate charge, and the first female corner of the forming tool is positioned between the second and third parts of the laminate charge; during the forming step, injecting first gas (via 100) between the forming tool and the third part of the laminate charge to create a first gas cushion between the forming tool and the third part of the laminate charge; and, wherein the first male and first female corners of the forming tool are both positioned below the laminate charge, wherein the first gas cushion lifts up the third part of the laminate charge and wherein the charge drapes down under its own weight over the first male corner (see annotated fig 9, col 8, line 1 –col 9, line 13).


    PNG
    media_image2.png
    307
    470
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nathoo, ad applied to claim 4 above, and further in view of Seeman (US 4902215).
Nathoo does not expressly disclose infusing the dry-fiber plies of the laminate with a liquid matrix material after the forming step.  However, Seeman discloses infusing dry-fiber plies after the forming the infusing the dry-fiber plies of the laminate with a liquid matrix material after plies are formed (C6, 45 – C 7, 24).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Nathoo by infusing the dry-fiber plies of the laminate with a liquid matrix material after the forming step as taught by Seeman above as such is a known manner or processing the dry plies and strengthens the plies with matrix material.  


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nathoo, ad applied to claim 4 above, and further in view of Seeman (US 4902215) and Jess et al. (US 20150314583).
Nathoo does not expressly disclose infusing the dry-fiber plies of the laminate with a liquid matrix material after the forming step.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Nathoo by infusing the dry-fiber plies of the laminate with a liquid matrix material after the forming step as taught by Seeman above as such is a known manner or processing the dry plies and strengthens the plies with matrix material.  
Nathoo and Seeman do not disclose removing the laminate charge from the forming tool after the forming step; placing the laminate charge on an infusion tool wherien the infusing is performed with a female corner of the infusion tool positioned between the first part of the laminate charge and the second part of the laminate charge, and a male corner of the infusion tool positioned between the second part of the laminate charge and the third part of the laminate charge.  
Jess discloses placing the laminate charge on a tool (mold 22) where resin infusion can be performed (para 81) after the forming step (formed into shape 62 on 20 – para 21, fig 4-9, para 81-127).  .  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Nathoo by placing the laminate charge on an infusion tool wherein the infusing is performed after the forming step as taught by Jess above as such improves reliability and accuracy of the process (para 17).  
Since the desired shape is already formed in the forming tool of Nathoo, one of ordinary skill would have understood to use a similarly shaped infusion tool having a female corner of the infusion tool positioned between the first part of the laminate charge and the second part of the laminate charge, and a male corner of the infusion tool positioned between the second part of the laminate charge and the third part of the laminate charge.  

Allowable Subject Matter
Claim 52 is allowed.  The prior does not disclose the first gas is injected at the same time as the first suction force is applied. 



Response to Arguments
Applicant's arguments filed 10/18/21 have been fully considered but they are not persuasive. Applicant says that suction force 24 does not cause the sheet to press the charge against both the first male and female corner.  This argument is not persuasive because suction 24 causes the sheet to move into the first female corner as a result of the pressure differential.  Additionally, the upper mold with the male corner is pulled and pressed against the charge as a result of the pressure differential. 
Applicant asserts that the charge is not mounted on the forming tool.  The charge is clearly on tool portion 14.  As to applicant’s remarks on page 13, the forming step of Nathoo does not stop at col 8, line 50, as additional forming occurs after the steps described at col 8, line 50.  Applicant states that the force 50 is not a suction force because no vacuum is being generated.  This argument is not commensurate with the scope of the claims since “suction force” does not require a vacuum.  A suction force without vacuum application can be generated as a result of pressure differential. 
As to claims 49-51, the arguments are moot in light of the new grounds of rejection detailed above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748